02/09/2021
          THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                            Assigned on Briefs December 1, 2020

             MICHAEL A. RODGERS v. STATE OF TENNESSEE

                 Appeal from the Circuit Court for Madison County
                       No. C-19-132 Kyle C. Atkins, Judge


                             No. W2020-00667-CCA-R3-PC


The Petitioner, Michael A. Rodgers, appeals from the Madison County Circuit Court’s
dismissal of his petition for post-conviction relief from his convictions for possession of
heroin with intent to deliver and possession of methamphetamine with intent to deliver and
his effective sentence of twenty-two years as a Range III, persistent offender. On appeal,
the Petitioner contends that the post-conviction court erred in denying relief on his
ineffective assistance of trial counsel claim. We affirm the judgment of the post-conviction
court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

ROBERT H. MONTGOMERY, JR., J., delivered the opinion of the court, in which JAMES
CURWOOD WITT, JR., and TIMOTHY L. EASTER, JJ., joined.

Alexander D. Camp, Jackson, Tennessee, for the appellant, Michael A. Rodgers.

Herbert H. Slatery III, Attorney General and Reporter; Renee W. Turner, Senior Assistant
Attorney General; Jody S. Pickens, District Attorney General; Alfred L. Earls, Assistant
District Attorney General, for the appellee, State of Tennessee.

                                        OPINION

       The Petitioner’s convictions resulted from the stop of a vehicle driven by the
Petitioner’s codefendant, Brandi Eatman, in which the Petitioner was a passenger. During
a subsequent search, 9.7 grams of methamphetamine, .08 gram of heroin, and $819 were
found on the Petitioner. State v. Michael Anthony Rodgers, No. W2017-01254-CCA-R3-
CD, 2018 WL 4043495, at *1 (Tenn. Crim. App. Aug. 24, 2018), perm. app. denied (Tenn.
Jan. 18, 2019). The Petitioner’s convictions were affirmed on appeal. Id. On May 14,
2019, the Petitioner filed a pro se petition for post-conviction relief. Appointed counsel
filed an amended petition, and a post-conviction hearing was held on March 16, 2020.
Although the petition contained multiple ineffective assistance of counsel claims, we have
limited the hearing testimony summary and our analysis to the issues raised on appeal.

         At the post-conviction hearing, the Petitioner testified that trial counsel had one
week to prepare for the trial and that counsel met with the Petitioner once before the trial.
The Petitioner said that he did not believe counsel spent adequate time investigating and
preparing for the trial. The Petitioner said that he asked counsel to investigate the evidence
but that counsel did not. The Petitioner said that he told counsel he wanted to testify at the
trial to explain that the Petitioner possessed the drugs for personal use because he was an
“addict,” and that the Petitioner did testify. The Petitioner said that counsel did not discuss
trial strategies or sentencing range with him.

        The Petitioner testified that had trial counsel discussed the sentencing range with
him, the Petitioner would have changed his defense strategies for trial. The Petitioner said
that he did not understand that his sentence range would affect his sentence and did not
know he could receive a twenty-two-year sentence. The Petitioner said that counsel did
not meet with him before sentencing to discuss mitigating evidence and failed to present
mitigating evidence at his sentencing hearing. The Petitioner explained that the first time
he understood his sentencing range was at the sentencing hearing. The Petitioner testified
that if counsel had told him he was a Range III offender, he would have pleaded guilty.

         Trial counsel testified that he was appointed to Petitioner’s case in April of 2016
and that the Petitioner’s trial was in July. Counsel said that the district attorney’s office
had an “open file” discovery process and that he obtained discovery regarding the
Petitioner’s case. Counsel said that he reviewed the discovery and entered plea
negotiations with the State. He said that he visited the Petitioner at the jail and discussed
the discovery and the State’s guilty plea offer with the Petitioner. Counsel said that he told
the Petitioner about potential sentencing range. Counsel said that he advised the Petitioner
to plead guilty to receive a lesser sentence but that the Petitioner insisted on proceeding
with a trial. Counsel said the initial offer from the State “was an 8 or a 10-year sentence
to serve” but shortly before trial the offer “had been reduced to time served.” Counsel said
he repeatedly informed the Petitioner about the length of his potential sentence if he went
to trial and were convicted but that the Petitioner refused to accept a plea offer and to enter
a guilty plea.

       At the conclusion of the hearing, the post-conviction court found that the Petitioner
had received the effective assistance of trial counsel. The court credited counsel’s
testimony and found that counsel’s performance did not fall below an “objective standard
of reasonableness.” The court entered an order dismissing the petition. This appeal
followed.



                                             -2-
        On appeal, the Petitioner contends that the post-conviction court erred by
concluding that the Petitioner received the effective assistance of trial counsel. The
Petitioner argues that counsel was deficient by meeting with the Petitioner only twice
before the trial and by not informing the Petitioner about the possible sentencing range.
The Petitioner argues that if he had conferred with counsel an appropriate amount of time
and if counsel had informed him of his potential sentencing range, the outcome of the case
would have been different. The State responds that the post-conviction court did not err in
denying relief. We agree with the State.

       Post-conviction relief is available “when the conviction or sentence is void or
voidable because of the abridgement of any right guaranteed by the Constitution of
Tennessee or the Constitution of the United States.” T.C.A. § 40-30-103 (2012). A
petitioner has the burden of proving his factual allegations by clear and convincing
evidence. Id. § 40-30-110(f) (2012). A post-conviction court’s findings of fact are binding
on appeal, and this court must defer to them “unless the evidence in the record
preponderates against those findings.” Henley v. State, 960 S.W.2d 572, 578 (Tenn. 1997);
see Fields v. State, 40 S.W.3d 450, 456-57 (Tenn. 2001). A post-conviction court’s
application of law to its factual findings is subject to a de novo standard of review without
a presumption of correctness. Fields, 40 S.W.3d at 457-58.

        To establish a post-conviction claim of the ineffective assistance of counsel in
violation of the Sixth Amendment, a petitioner has the burden of proving that (1) counsel’s
performance was deficient and (2) the deficient performance prejudiced the defense.
Strickland v. Washington, 466 U.S. 668, 687 (1984); see Lockhart v. Fretwell, 506 U.S.
364, 368-72 (1993). The Tennessee Supreme Court has applied the Strickland standard to
an accused’s right to counsel under article I, section 9 of the Tennessee Constitution. See
State v. Melson, 772 S.W.2d 417, 419 n.2 (Tenn. 1989).

         A petitioner must satisfy both prongs of the Strickland test in order to prevail in an
ineffective assistance of counsel claim. Henley, 960 S.W.2d at 580. “[F]ailure to prove
either deficiency or prejudice provides a sufficient basis to deny relief on the ineffective
assistance claim.” Goad v. State, 938 S.W.2d 363, 370 (Tenn. 1996). To establish the
performance prong, a petitioner must show that “the advice given, or the services rendered
. . . are [not] within the range of competence demanded of attorneys in criminal cases.”
Baxter v. Rose, 523 S.W.2d 930, 936 (Tenn. 1975); see Strickland, 466 U.S. at 690. The
post-conviction court must determine if these acts or omissions, viewed in light of all of
the circumstances, fell “outside the wide range of professionally competent assistance.”
Strickland, 466 U.S. at 690. A petitioner “is not entitled to the benefit of hindsight, may
not second-guess a reasonably based trial strategy by his counsel, and cannot criticize a
sound, but unsuccessful, tactical decision.” Adkins v. State, 911 S.W.2d 334, 347 (Tenn.
Crim. App. 1994); see Pylant v. State, 263 S.W.3d 854, 874 (Tenn. 2008). This deference,
however, only applies “if the choices are informed . . . based upon adequate preparation.”

                                             -3-
Cooper v. State, 847 S.W.2d 521, 528 (Tenn. Crim. App. 1992). To establish the prejudice
prong, a petitioner must show that “there is a reasonable probability that, but for counsel’s
unprofessional errors, the result of the proceeding would have been different.” Strickland,
466 U.S. at 694. “A reasonable probability is a probability sufficient to undermine
confidence in the outcome.” Id.

       The post-conviction court concluded that the Petitioner failed to prove his claims,
and the record supports the court’s determination. Trial counsel’s credited testimony was
that he reviewed the discovery with the Petitioner, met with the Petitioner on numerous
occasions, discussed trial strategy with the Petitioner, informed the Petitioner of sentencing
range, and negotiated a plea agreement on behalf of the Petitioner, which would have
resulted in a time-served sentence. The Petitioner declined to plead guilty and chose to
proceed to trial. The Petitioner is not entitled to relief.

       In consideration of the foregoing and the record as a whole, the judgment of the
post-conviction court is affirmed.

                                               ___________________________________
                                              ROBERT H. MONTGOMERY, JR., JUDGE




                                             -4-